Title: To James Madison from James Monroe, 7 December 1799
From: Monroe, James
To: Madison, James


Dear Sir
Albemarle Decr. 7. 1799
I did not receive yr. favor of teusday last, till late yesterday, owing to my having moved to my lower plantation; and my important papers resting still behind, did not get them till late today, on acct. of the badness of the weather. I comply however in the best manner I can with your request and that of my other friends. I send you a copy of my letter to Dr. Edwards and his answer, also a copy of the affidavits of Mr. Skip-with, and of Messrs. Burling & Morris relative to a topic not touched by the Dr., wh. it is therefore proper you shod. have. I annex also an extract of a letter from Genl. Washington, bearing date three days after my letter of recall, wh. by its stile precludes the idea of his intending any dishonorable imputation agnst me: unless indeed a strange motive shod. be assigned for his using that stile at that time. When Mr. Adams made his attack on me, I was at a stand for awhile, whether to notice it or not; I then wrote the enclosed letter to Mr. Dawson, who returned it with other papers as he passed last summer, wh. contains some of the considerations wh. induc’d me to be silent. I send it to shew the state of my mind at that time. Perhaps the present more favorable state of affrs. wod. authorise a publication of these documents at present, since from a further proof of the injury done me in the first case, or outset of the present system of policy towards France, or rather towards America, some illustration might be given to later occurrences. I submit this entirely to yr. judgment & that of such of our friends as you chuse to confer with. In case of publication, wh. the reading the papers in the house wod. effect, shod. occasion require, it is of some consequence to decide whether the letter from Genl. W. shod. be withheld or not; & if brot. forward whether it shod. not be in some such manner as is noted in the paper at the foot of it. It certainly furnishes a powerful argument agnst every attack made on me, and even agnst the act of recall itself. It is an instrument wh. cannot otherwise than work agnst themselves. It might be observd. the subject is not mentioned from delicacy, & because not important to the present question.
With respect to the paper of Dr. Edwards it is to be observed that I have not the original, having taken this from a copy sent me by Mr. Dawson, who kept the original for Mr. Gallatin who then thought of answering Addison for us both. Wishing the Dr. to correct some passages, especially abt. Pains writing in my house wh. he admits, but wh. was not the case as I prevented it; and abt. my suggesting to Pinckney the impropriety of his taking to London any thing from Paine, on my knowledge of its contents, whereas the fact was I never heard of his writing or proposing to write by him, till Pinckney told me of it himself; the original was given back to the Dr., who still has it: and in truth I rather think he wod. not be much gratified to have it published. But it is authentic, and he has assured me in several letters, I am at liberty to publish if I wish, he being disposed to furnish other facts not contained in this statement; tho still leaving the inference above made. On the whole therefore, as the paper is authentic, and was given for publication I think I have power (making friendly explanation to the Dr.) over it to that effect.
The publication of the extract from Genl. W.’s letter without any hostile reference to him, taking the idea in the paper, improved as it may be, but yet without concession in his favor, wod. turn him agnst. those who have acted under him and have used him to oppress justice & truth. Or he must come out deny the inferences drawn from his letter shewing the whole affr. referrd to take a direct & positively hostile ground agnst. me, & lay himself open to my reply wh. wod. not be wanting. I think he wod. be silent and leave what I gave as a test to be commented on by the world.
I do not urge the publication, but only submit the question, for it may be best only to use the papers with caution at present. If published a friend from the county might read them or any other member who wod. take the trouble; shod. an occasion be offered. It will be remembered we now have peace—the necessity or advantages of war ought to be seen—before pushd on our part.
There are two points in my official communications with the French govt. on wh. I have been attacked, the first respecting the two articles of the treaty, the second the proposition of a loan. Any one who reads with candor the first will see it was a stile calculated to produce its effect with those to whom it was addressed, a revolutionary govt., impelled by the heart knowing little & regarding less considerations of policy. The result proved the propriety of the mode. Besides what did it concede, a principle already conceded to Engld., and wh. was stated in the correspondence with Genet as unimportant. It countenanc’d no pillage but left the old law in force during the negotiation with Engld. by the result whereof it was to be resumed of course, or sooner under orders from the admn., for I spoke as from myself, and of the temper of my govt. as by inference from genl. data. But the fact was, the object of the paper was to procure a repeal, in a manner the most honorable for America as well as France, & it did produce that effect.
The second the loan; it will be remembered that that subject was proposed to me, when by order, I was urging the sincerity of our regard for them &ca. A peremptory repulse wod. have been impolitic; by leaving it open to negotiation I gained ground daily, while the members changing, others who came into the committee might forget it, or be little disposed to quarrel with the minister of America, whose country did, and who personally stood well with France. Besides we were then on the point of war with Engld., and managment with France indispensable according to the instructions of the admn. It was also to us the purchase of an ample equivalent. Lastly it was never even mentioned to our govt. by France but merely a thing of informal communication with me on the part of the committee, and arrested the moment I heard of the Englh. treaty. I have written in great haste & fear you will not be able to read, or understand what you can decypher of what I have written. You will of course view the contents merely as hints for consideration, and not as my opinion as to the use to be made of the papers, for really at this distance ignorant of occurrences, had I time, it were impossible to form a sound one. The letter to Mr. Dawson you will keep till I see you, as I have no copy of it. Our best regards to your Lady who I presume is with you. Sincerely yr. friend
Jas. Monroe
 
[Enclosure]

[James Monroe to John Dawson]
Dear Sir
Alb: June 24. 1798.
I lately recd. a letter from Dr. Edwards to wh. this the enclosed is in reply. You will be so kind as peruse & afterwards forward it. I rather think, every thing considered, that contempt is the best notice that can be shewn to the calumnies of Mr. Addison at least for the present, as also to the dishonorable & unmanly attack of our insane President. I shod. gain nothing by encountering with a subaltern, & a principal must lose by an attack on me if he does not furnish proof: and he ought not to make the attack if he did not mean to furnish the proof. Mr. Adams has plac’d himself in a dilemma by this measure. If he proceeds in his denunciation, my moderation as to what is past, will at least secure me a candid hearing in my defense, for such it then will be. And if he does not proceed, what he has done, will be considerd as at least an intemperate and in respect to himself to go no further unmerited outrage. The preponderating party are in judgment before their constituents, & be assured they will be strictly judged by many who now apparently approve their conduct. Every step they take, every spe[e]ch they make will be noted & remembered hereafter. They wod. be very glad, I think, for me to take the feild as a defendant & thus draw the publick attention to me from themselves. But this I am clearly of opinion had better be avoided. Let them fight on, plunge our country irretrievably in a war with France; calumniate & traduce the republican party & promote civil discord at home as they are doing. This is not the way to merit or preserve the esteem of the good people of this country. The republican party in Congress have only by their firmness & wisdom to give the republican cause fair play before the people, & all will soon be right. As soon as the Eastern people find out that there is more at issue than a mere controversy between northern & southern members, the cure is half effected, & this will be found out, as soon as it is seen, that that controversy is as it were at an end.
I wish very much a detailed note from Dr Edwards of all he knows in regard to me. It may perhaps be well hereafter to insert it in another edition of my book; my motive for seeking it with particular zeal proceeds from his delicate state of health, & his knowing several things wh. no one else knew ought of, as the message to Paine, his communication to Washington & his reply, both of wh. are very important circumstances. But the more detailed he is in other respects the more agreeable it will be, as he knew my situation & conduct better than any other person. Mr. Lee just arrived may perhaps be able to give information on some points. Himself and Genl. Hull can I think state, they heard me say shortly after I purchased the house I shod. offer it to the govt. at the same price I gave for it. They walked with me up to the house at wh. time and place the conversation took place, when the Genl. replied “that he hoped I shod. serve my country there many years & derive the emolument myself wh. he thought wod. be considerable.” By reminding him of this (I mean Lee, & Hull too if an opportunity occurred) I think he wod. remember it. I perceive Mr. Lee is in Phila. He was much my friend in Paris—& wod. probably unite in a joint certificate with Hull to that effect, if deemed necessary on yr. part. Other communications might too be obtained from him to do me justice. You will know as well as myself upon what points testimony will be useful & avail yr.self of it. On this head Dr. Edwards will be able to give useful hints. If Mr. Lee or any one else gives a note or written reply to my queries, he had better not let it be known he has given such, or been applied to, as the more these gentry the admn. are kept in the dark of my views or intentions the better. Whether they ought to expect I am meditating a stroke at them or not, is a point I leave to you to decide. If it be deemed proper to leave them under that impression it will be always easy to make it, by a few ambiguous expressions on yr. part, since knowing they merit it, it will be easy to teach them to expect it. But to be more serious, is it not hard that I am thus to be worried by a sett of unprincipled men? If they mean to put my own or their conduct more fully at issue before the world than it now is, let them do it. There is a direct way of doing it, and on their part the moment is a favorable one for the purpose. Let the President denounce, the H. of R. impeach & the Senate try me. I will not shrink from the trial, but readily obey the summons, altho’ my accusers & judges wod. be parties in the prosecution agnst. me. I mention this merely to intimate, that altho’ I wod. not provoke that issue, by any act of intemperance, that wod. rouse the publick resentment agnst me, yet I wish my friends to unite with promptitude, in any proposition having that tendency, confiding in the impartiality of the publick & posterity whose opinion alone I regard & to wh. I appeal,
